Filed 09/25/19                                                        Case 18-14561                                                                  Doc 60




                 B2100A (Form 2100A) (12/15)


                                           United States Bankruptcy Court
                                           _______________
                                           Eastern         District Of _______________
                                                                       California

                       KRISTI M GARCIA
                 In re ______________________________,                                     18-14561
                                                                                  Case No. ________________



                                   TRANSFER OF CLAIM OTHER THAN FOR SECURITY
                 A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a).
                 Transferee hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the
                 transfer, other than for security, of the claim referenced in this evidence and notice.


                 U.S. BANK TRUST NATIONAL ASSOCIATION,                                        NewRez Mortgage LLC
                 AS TRUSTEE OF THE LODGE SERIES IV TRUST
                 ______________________________________                                      ____________________________________
                            Name of Transferee                                                           Name of Transferor

                 Name and Address where notices to transferee                                 Court Claim # (if known): 12
                 should be sent:                                                              Amount of Claim: $307,683.09
                 c/o BSI Financial Services                                                   Date Claim Filed: 01/18/19
                 1425 Greenway Drive, Ste 400
                 Irving, TX 75038
                        800-327-7861
                 Phone: ______________________________                                               800-365-7107
                                                                                             Phone: __________________________
                                             9107
                 Last Four Digits of Acct #: ______________                                                               9107
                                                                                             Last Four Digits of Acct. #: __________

                 Name and Address where transferee payments
                 should be sent (if different from above):
                  c/o BSI Financial Services
                  314 S. Franklin St 2nd Floor
                  Titusville, PA 16354
                 Phone: _______________________________
                                             9107
                 Last Four Digits of Acct #: _______________



                 I declare under penalty of perjury that the information provided in this notice is true and correct to the
                 best of my knowledge and belief.

                    /s/ Kristin A. Zilberstein
                 By:__________________________________                                             09/24/2019
                                                                                              Date:____________________________
                         Transferee/Transferee’s Agent


                 Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.
Filed 09/25/19                                                              Case 18-14561                                                                                   Doc 60


   314 S Franklin St. / Second Floor                                                                                                                             08-27-2019
   PO Box 517
   Titusville, PA 16354                                                                                                                          Sent via First Class Mail
   800-327-7861
   814-217-1366 Fax
   https://myloanweb.com/BSI                                                                                                    New Account Number:
                                                                                                                                  Old Account Number:
                                                                                                                             Property Address: 2840 MARY AVENUE
                                                                                                                                                SANGER CA 93657
        EDUARDO GARCIA
        KRISTI GARCIA
        2840 MARY AVE
        SANGER CA 93657




                                                         NOTICE OF SERVICING TRANSFER
     The servicing of your mortgage loan is being transferred to BSI Financial Services, effective 08-19-2019. The transfer of servicing does not affect
     any term or condition or the mortgage loan other than terms directly related to the servicing of the loan.

                                                            WHAT THIS MEANS FOR YOU
     After this date, BSI Financial Services will be collecting your mortgage loan payments from you. As referenced above, your loan number may
     have changed; however, nothing else about your mortgage loan will change.

     SHELLPOINT MORTGAGE SERVICING, your prior servicer, was collecting your payments. SHELLPOINT MORTGAGE SERVICING will not accept any
     payments received by you after the day preceding 08-19-2019, at which point BSI Financial Services, as your new servicer, will start accepting
     payments received from you going forward.

     Customers can send all payments due on or after 08-19-2019, to BSI Financial Services at this address:

     Via First Class Mail                                                               Via Priority or Overnight Mail
     BSI Financial Services                                                             BSI Financial Services
     PO Box 679002                                                                      Lockbox Number 679002
     Dallas, TX 75267-9002                                                              1200 E. Campbell Rd. Ste. 108
                                                                                        Richardson, TX 75081

     If you have any questions for either your prior servicer, SHELLPOINT MORTGAGE SERVICING, or your new servicer, BSI Financial Services, about
     your mortgage loan or this transfer, please contact them using the information below:

     Prior Servicer                                                                     New Servicer
     SHELLPOINT MORTGAGE SERVICING                                                      BSI Financial Services
     Customer Care                                                                      Customer Care
     PO BOX 51850                                                                       314 S Franklin St, 2nd Floor
     LIVONIA MI 48151                                                                   Titusville, PA 16354
     800-365-7107                                                                       800-327-7861

     Under Federal law, during the 60-day period beginning on the effective date of the transfer of the loan, a loan payment received by your old
     servicer on or before its due date (including any grace period allowed under the mortgage loan instruments) may not be treated by the new
     servicer as late, and a late fee may not be imposed on you.




     Licensed as Servis One, Inc. dba BSI Financial Services BSI Financial Services BSI NMLS # 38078
     Customer Care Hours: Mon. - Fri. 8:00 am to 11:00 pm (ET) and Sat. 8:00 am to 12:00 pm (ET).
     If you have filed a bankruptcy petition and there is an "automatic stay" in effect in your bankruptcy case or you have received a discharge of your personal
     liability for the obligation identified in this letter, we may not and do not intend to pursue collection of that obligation from you personally. If either of these
     circumstances apply, this notice is not and should not be construed to be a demand for payment from you personally. Unless the Bankruptcy Court has ordered
     otherwise, please also note that despite any such bankruptcy filing, whatever rights we hold in the property that secures the obligation remain unimpaired.
Filed 09/25/19                                                              Case 18-14561                                                                                   Doc 60
     Automatic Withdrawal Customers: If your payments are currently set for automatic withdrawal from your checking or savings account,
     SHELLPOINT MORTGAGE SERVICING will discontinue the auto-withdrawal service on 08-18-2019.

     Next Steps: Please be sure to send a check to BSI Financial Services for your next payment along with the enclosed temporary coupon. If you
     would like to continue having your payments automatically withdrawn, BSI Financial Services would be happy to set you up on our Automatic
     Withdrawal Program (ACH). Please complete the attached Automatic Clearing House (ACH) Application and return to BSI Financial Services via
     fax or mail as outlined in the application. If you need assistance in completing the application, please contact our Customer Care department at
     800-327-7861.

     You will be receiving a monthly statement in the mail from BSI Financial Services. The following payment options are available to make your
     mortgage payment: regular mail, expedited or overnight mail such as UPS or FedEx at the addresses provided above; complete the attached
     Automatic Clearinghouse Application to participate in ACH weekly, bi-weekly, or monthly; schedule a one-time or recurring payment via
     https://myloanweb.com/BSI; Pay by Phone by calling 800-327-7861; and, and Western Union using the city code “BSI” and the state “PA”.

     We look forward to servicing your loan. Please contact us at 800-327-7861 with any questions or concerns.

     Sincerely,
     Customer Care Department
     BSI Financial Services
     NMLS # 38078; # 126672

     * This is an attempt to collect a debt. Any information obtained will be used for that purpose.

     Important note about insurance: If you have mortgage life or disability insurance or any other type of optional insurance, the transfer of
     servicing rights may not affect your insurance because we do not service mortgage life or disability premiums. However, if you wish to retain
     optional insurance, we would suggest that you contact your current optional product service provider.

                           Qualified Written Request - Notice of Error or Information Request
     Under the Real Estate Settlement Procedures Act, a qualified written request is a written correspondence (other than notice on your payment
     coupon or other payment medium supplied by us) regarding the servicing of your loan which identifies your name, account number, and the
     specific reasons for the request, such as an error on your loan account or a request for information. Any qualified written request you wish to
     submit must be sent to:

                                                                           BSI Financial Services
                                                                     Attn: Qualified Written Requests
                                                                     314 S Franklin St / Second Floor
                                                                                PO Box 517
                                                                            Titusville, PA 16354




     Licensed as Servis One, Inc. dba BSI Financial Services BSI Financial Services BSI NMLS # 38078
     Customer Care Hours: Mon. - Fri. 8:00 am to 11:00 pm (ET) and Sat. 8:00 am to 12:00 pm (ET).
     If you have filed a bankruptcy petition and there is an "automatic stay" in effect in your bankruptcy case or you have received a discharge of your personal
     liability for the obligation identified in this letter, we may not and do not intend to pursue collection of that obligation from you personally. If either of these
     circumstances apply, this notice is not and should not be construed to be a demand for payment from you personally. Unless the Bankruptcy Court has ordered
     otherwise, please also note that despite any such bankruptcy filing, whatever rights we hold in the property that secures the obligation remain unimpaired.
Filed 09/25/19                                                              Case 18-14561                                                                                   Doc 60


   314 S Franklin St. / Second Floor                                                                                                                             08-27-2019
   PO Box 517
   Titusville, PA 16354
   800-327-7861
   814-217-1366 Fax
   https://myloanweb.com/BSI                                                                                                     RE: Account Number:
                                                                                                                             Property Address: 2840 MARY AVENUE
                                                                                                                                                SANGER CA 93657


        EDUARDO GARCIA
        KRISTI GARCIA
        2840 MARY AVE
        SANGER CA 93657




     Dear Borrower:

     Welcome to BSI Financial Services. The servicing of your loan with SHELLPOINT MORTGAGE SERVICING has been transferred to BSI Financial
     Services, and BSI Financial Services is servicing the loan on behalf of the current creditor LODGE SERIES IV TRUST, to whom the debt is owed.

     As of the date of this letter, your total unpaid principal balance is $266,685.68 due to LODGE SERIES IV TRUST, and your escrow account balance
     is $-20,399.26. Your next payment due is in the amount of $1,068.40. Your current interest rate is 3.625%.

     The total debt inclusive of all past due interest and fees, if any, is $301,356.88. Because of interest, late charges, and other charges that may
     vary from day-to-day, the amount due on the day you pay may be greater; therefore, if you pay the amount shown above, an adjustment may
     be necessary after we receive your payoff funds. Please contact BSI Financial Services at 800-327-7861 within 48 hours of when you intend to
     remit payoff funds to confirm the payoff amount. We will inform you of any adjustments prior to posting the payoff funds.

     For further information, please write to us at the address listed above or call us toll-free at 800-327-7861. Monday - Friday 8:00 a.m. - 11:00
     p.m. (ET) and Saturday 8:00 a.m. - 12:00 p.m. (ET).

     Unless you notify this office within thirty (30) days after receiving this notice that you dispute the validity of this debt, or any portion thereof,
     this office will assume this debt is valid. If you notify this office in writing within thirty (30) days after receiving this notice that you dispute the
     validity of this debt, or any portion thereof, this office will obtain verification of the debt or obtain a copy of the judgment and mail you a copy
     of the judgment or verification. Upon your written request for the name and address of the original creditor within the thirty (30) day period
     after receiving this notice, this office will provide you with the name and address of the original creditor, if different from the current creditor.
     Your loan may be sold by the current creditor to another party at any time.

     A consumer has the right to request in writing that a debt collector or collection agency cease further communication with the consumer. A
     written request to cease communication will not prohibit the debt collector or collection agency from taking any other action authorized by law
     to collect the debt. Please send the written request to:
                                                                    BSI Financial Services
                                                                    Attn: Customer Care
                                                              314 S Franklin St, Second Floor
                                                                         PO Box 517
                                                                     Titusville, PA 16354

     BSI Financial Services may report information about your account to credit bureaus. Late payments, missed payments or other defaults on your
     account may be reflected in your credit report. You have the right to dispute the accuracy of the information reported by submitting a Qualified
     Written Request. Submitting a Qualified Written Request does not relieve the customer of the responsibility of making their scheduled
     payments.



     Licensed as Servis One, Inc. dba BSI Financial Services BSI Financial Services BSI NMLS # 38078
     Customer Care Hours: Mon. - Fri. 8:00 am to 11:00 pm (ET) and Sat. 8:00 am to 12:00 pm (ET).
     If you have filed a bankruptcy petition and there is an "automatic stay" in effect in your bankruptcy case or you have received a discharge of your personal
     liability for the obligation identified in this letter, we may not and do not intend to pursue collection of that obligation from you personally. If either of these
     circumstances apply, this notice is not and should not be construed to be a demand for payment from you personally. Unless the Bankruptcy Court has ordered
     otherwise, please also note that despite any such bankruptcy filing, whatever rights we hold in the property that secures the obligation remain unimpaired.
Filed 09/25/19                                                              Case 18-14561                                                                                   Doc 60
     Qualified Written Request - Notice of Error or Information Request: Under the Real Estate Settlement Procedures Act, a qualified written
     request is a written correspondence (other than notice on your payment coupon or other payment medium supplied by us) regarding the
     servicing of your loan which identifies your name, account number, and the specific reasons for the request, such as an error on your loan
     account or a request for information. Any qualified written request you wish to submit must be sent to:

                                                                           BSI Financial Services
                                                                     Attn: Qualified Written Requests
                                                                     314 S Franklin St / Second Floor
                                                                                PO Box 517
                                                                            Titusville, PA 16354

     If you have any questions or concerns, please contact our office toll-free at 800-327-7861.

                                                  Important Information About Your Rights

     BSI Financial Services
     1425 Greenway Drive, Suite 400
     Irving, TX 75038
     800-327-7861
     Fax: (972) 692-7083
     NMLS # 38078
     Office Hours: Mon. – Thurs. 8:00 am to 8:00 pm (ET), Fri. 8:00 am to 5:00 pm (ET), Sat. 8:00 am to 12:00 pm (ET).


     California Residents
     The state Rosenthal Fair Debt Collection Practices Act and the federal Fair Debt Collection
     Practices Act require that, except under unusual circumstances, collectors may not contact you before 8 a.m. or after 9 p.m. They
     may not harass you by using threats of violence or arrest or by using obscene language. Collectors may not use false or
     misleading statements or call you at work if they know or have reason to know that you may not receive personal calls at work.
     For the most part, collectors may not tell another person, other than your attorney or spouse, about your debt. Collectors may
     contact another person to confirm your location or enforce a judgment. For more information about debt collection activities,
     you may contact the Federal Trade Commission at 1-877-FTC-HELP or www.ftc.gov.




     Sincerely,
     BSI Financial Services
     NMLS # 38078; # 126672

     This is an attempt to collect a debt. Any information obtained will be used for that purpose.

     Enclosures:
     Temporary Coupon
     Automatic Clearing House Application (“ACH”)
     Servicemembers Civil Relief Act Notice
     Fees and Costs




     Licensed as Servis One, Inc. dba BSI Financial Services BSI Financial Services BSI NMLS # 38078
     Customer Care Hours: Mon. - Fri. 8:00 am to 11:00 pm (ET) and Sat. 8:00 am to 12:00 pm (ET).
     If you have filed a bankruptcy petition and there is an "automatic stay" in effect in your bankruptcy case or you have received a discharge of your personal
     liability for the obligation identified in this letter, we may not and do not intend to pursue collection of that obligation from you personally. If either of these
     circumstances apply, this notice is not and should not be construed to be a demand for payment from you personally. Unless the Bankruptcy Court has ordered
     otherwise, please also note that despite any such bankruptcy filing, whatever rights we hold in the property that secures the obligation remain unimpaired.
Filed 09/25/19                                            Case 18-14561                                                    Doc 60




                 B2100B (Form 2100B) (12/15)

                                     United States Bankruptcy Court
                                     _______________
                                     Eastern         District Of _______________
                                                                 California


                       KRISTI M GARCIA
                 In re ______________________________,                    18-14561
                                                                 Case No. ________________




                      NOTICE OF TRANSFER OF CLAIM OTHER THAN FOR SECURITY
                             12
                 Claim No. _____    (if known) was filed or deemed filed under 11 U.S.C. § 1111(a) in this case by the
                 alleged transferor. As evidence of the transfer of that claim, the transferee filed a Transfer of Claim
                 Other than for Security in the clerk’s office of this court on ______
                                                                                09/24/2019 (date).




                 Name of Alleged Transferor                                          Name of Transferee
                 NewRez Mortgage LLC                                                 U.S. BANK TRUST NATIONAL
                                                                                     ASSOCIATION, AS TRUSTEE OF THE
                                                                                     LODGE SERIES IV TRUST
                 Address of Alleged Transferor:                                      Address of Transferee:
                 Shellpoint Mortgage Servicing                                        c/o BSI Financial Services
                 P.O. Box 10675                                                       1425 Greenway Drive, Ste 400
                 Greenville, SC 29603                                                 Irving, TX 75038
                                               ~~DEADLINE TO OBJECT TO TRANSFER~~
                 The alleged transferor of the claim is hereby notified that objections must be filed with the court
                 within twenty-one (21) days of the mailing of this notice. If no objection is timely received by the
                 court, the transferee will be substituted as the original claimant without further order of the court.




                 Date:_________                                                ______________________________
                                                                                 CLERK OF THE COURT
